Title: To Alexander Hamilton from Nathan Rice, 9 November 1799
From: Rice, Nathan
To: Hamilton, Alexander


Oxford [Massachusetts] Novr. 9th. 1799
My General
I arrived at this place the 23d ulto with the recruits belonging to the 14th. Regiment, a return of whom I enclose. The Tools did not arrive in time to enable me to enter on the hutts before the 28th—but by the exertions of both the officers & Men we shall have sufficient for the non Comissd Officers and soldiers completed in another week. Those for the non commissiond Officers & privates agreeable to your ideas I have built in one line & contemplate in the plan sufficient for a complete Regiment. Those in the right wing will contain all the men of my Regt. The other regiments (which have not yet arrived) both of which I am informed will not far exceed my numbers, will build those of the left wing on the same plan—which I hope will meet your approbation. It is not materially different from the one you suggest in your letter to Colo. Smith—a copy of which I had the honor of receiving with your favour of the 12th. ulto. My deviation therefrom was with a view to œconomy. I think we shall not consume so many boards as if the hutts had been built seperate. I feel anxious lest my calculation for the Timber deemed necessary for three Regiments was too small—But should more in any future day be needed—it may be bought in the vicinity for about fifty Cents standing.
The Contractor tells me he is obligd to pay for boards as much as 20 p Cent more than I was led to expect by the inhabitants. They appear to have taken the advantage of our necessity.
The other regiments I suppose will arrive in the course of the ensuing week. No time shall be lost in having them covered—after which I will derive a statement of all the expences which shall have occurred to be renderd.
I am sorry to have occasion to state to you that a very considerable dissatisfaction has, & still does exist among the men of my regiment on account of their not receiving any wages. They certainly were by some means led to expect, perhaps by an improper statement of the officers, that the remainder of their bounty & their wages would be paid immediately on their arrival at the regimental rendezvous. They were taught to believe there was an act of Congress declaring that the army should not at any time be more than two Months in arrears—several discussions since our arrival here have happened, attributed to that cause—and I have had serious apprehensions & indeed full evidence that a considerable number intended to have gone off in a body. They were prevented by a timely discovery of their intentions. I directed an enquiry into the facts & have transmited to you a copy of the report of the officers. Two are in confinement—One of them appears their ring leader. I consider the crime too aggravated to come within the cognizance of a regimental Court Martial—as also that of desertion, for which I have now several confined who have been so for a long time. Can I not have them tried on the arrival of the other regiments by a Genl Ct Martial.
I should not so soon have repeated my sollictation for money, were I not convinced the good of the service required it. I beg you would ascribe it to the best of motives.
Since my arrival here I have mustered the regiment agreeably to your directions of the 19th of June. Altho the instructions which have come from the Pay Mast. General with the form of those rolls does not seem absolutely to require my signature thereto yet I have signd them as Muster Master. In going through the business I met with several instances of the want of Size. Where this happened in young likely lads of eighteen, who otherways were not incapacitated, I have not rejected them, conceiving this deficiency would soon be made up—& most of these were in the capacity of Servants to the officers. I hope I have not hereby injured the service. I must beg you to excuse my prolixity, & to be assured
That I am with every sentiment of respect your most Obedt Servant

N: Rice
Major Genl Hamilton

